DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note: the amendment does not overcome the rejection of Dang in view of Schwartz and further in view of Taniguchi as discussed below.  Specifically, Dang teaches the amended subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “varying an amount of shift of two rod electrodes from among the four rod electrodes” is vague and indefinite because the claim does not provide a discernable boundary on what performs the function.  The recited function 
Claims 5-6 are vague and indefinite by virtue of their dependencies on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Taniguchi (“Improved performance of ion trap mass spectrometer with added octupole and dodecapole fields” presented at “64th ASMS Conference on Mass Spectrometry and Allied Topics” June 5-9 2016) (copy of publication submitted with the advisory action of 21 October 2021) as evidenced by Taniguchi (US pgPub 2017/0301532) and the instant publication and further in view of Franzen et al. (US pgPub 2004/0051036) or Quarmby et al. (US pgPub 2006/0038123) or Sudakov et al. (US pgPub 2004/0108456).

the quadrupole mass filter includes four rod electrodes arranged substantially parallel to a linear axis so as to surround the axis (as seen in figure 2); and 
the mass spectrometer further comprises a voltage generator configured to apply, to each of the four rod electrodes, a radio-frequency voltage having a frequency component corresponding to a mass-to-charge ratio or mass-to-charge-ratio range of an ion or ions which should be allowed to pass through the quadrupole mass filter ([0027]).
Schwartz differs from the claimed invention by not disclosing an octapole electric field and a dodecapole electric field are generated by varying an amount of shift  where a shape and arrangement of the four rod electrodes surrounding the axis are determined so that a polarity of a ratio of a strength of the octapole electric field to a strength of a quadrupole electric field is opposite from a polarity of a ratio of a strength of the dodecapole electric field to the strength of the quadrupole electric field, an absolute value of each of the ratios is equal to or greater than 0.005, and an absolute value of a ratio of the strength of the octapole electric field to the strength of the dodecapole electric field is within a range from 0.5 to 1.4.
However, Taniguchi teaches an octapole electric field and a dodecapole electric field are generated by varying an amount of shift (page 4 results section teaches 
Taniguchi modifies Schwartz by teaching the claimed ratios of strength.
Since both inventions are directed towards quadrupoles, it would have been obvious to one of ordinary skill in the art to design the quadrupole to meet the ratios of strength disclosed in Taniguchi because it would improve mass isolation (conclusion section of Taniguchi) and the resolving power and ion separation in both the low-frequency and high frequency sides while maintaining the ion trapping efficiency at a high level (as evidenced by paragraph [0062] of the published application).
Taniguichi teaches shifting the electrodes to generate the higher order multipole fields and as evidenced by ‘532 suggests that the principle is applicable to linear ion 
However, as suggested in ‘532 the shifting of poles to generate the octupole and dodecapole fields in 3D traps is applicable to linear ion traps.  Specifically, Franzen teaches the octupole electric field and the dodecapole electric field are generated by varying an amount of shift of two rod electrodes, from among the four rod electrodes, arranged in an X axis perpendicular to the linear axis from an amount of shift of the other two rod electrodes, from among the four rod electrodes, arranged in a Y axis perpendicular to the linear axis and the X axis ([0011] teaches the x and y directions of four rods, paragraph [0018] teaches set up octupole /dodecapole fields by symmetric distortion of electric field in either the x or the y direction by mechanical means (the shifting two rod electrodes in one direction perpendicular to the other)).
Franzen modifies the combined device by showing that shifting electrodes to establish octupole and dodecapole fields in 3D ion traps ([0008]-[0009]) is also applicable in linear ion traps ([0011]-[0013], note paragraph [0013] teaches higher-order multipole fields, later defined as octupole and dodecapole are achieved in LIT via mechanical distortion, the same as 3D ion traps).
Since both inventions are directed towards the generation of octupole and dodecapole fields in linear ion traps, it would have been obvious to vary the shift the 
Alternatively, Quarmby or Sudakov et al. teaches the octupole electric field and the dodecapole electric field are generated by varying an amount of shift of two rod electrodes, from among the four rod electrodes, arranged in an X axis perpendicular to the linear axis from an amount of shift of the other two rod electrodes, from among the four rod electrodes, arranged in a Y axis perpendicular to the linear axis and the X axis (Quarmby [0087] and [0093] or Sudakov et al. paragraph [0056]).
Quarmby or Sudakov et al. modify the combined device by showing how the displacement of electrodes in a LIT occur to generate octupole and dedecapole fields.
Since both inventions are directed towards displacement of electrodes to generate octupole and dodecapole fields, it would have been obvious to one of ordinary skill in the art to shift the LIT electrodes in the combined device in the manner suggested by Quarmby or Sudakov because it would resolve the problem as to how to shift the electrodes in the LIT to generate the desired ratios of the combined device as in the 3D trap, which as suggested by ‘532 is applicable to either trap.
Regarding claim 5, Schwartz teaches each of the four rod electrodes is formed by N segments arranged in an axial direction at predetermined intervals of space .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (“Improved performance of ion trap mass spectrometer with added octupole and dodecapole fields” presented at “64th ASMS Conference on Mass Spectrometry and Allied Topics” June 5-9 2016) (copy of publication submitted with the advisory action of 21 October 2021) as evidenced by Taniguchi (US pgPub 2017/0301532) and the instant publication in view of Jiang et al. (US pgPub 2015/0170898) in view of Franzen, Quarmby or Sudakov and further in view of Schwartz (US pgPub 2010/0059670).
Regarding claim 4, Taniguchi teaches a mass spectrometer including: an ion source configured to generate ions originating from a sample (inherent to an ion trap mass spectrometer); a quadrupole configured to selectively allow an ion having a specific mass-to-charge ratio or ions included within a specific mass-to-charge-ratio range to pass through (top of page 6, paragraph bridging left and right column teaches Ion of m/z 566 was isolated); and an ion detector section configured to detect an ion exiting from the quadrupole (inherent to a quadrupole ion trap mass spectrometer ), wherein: 

where a shape and arrangement of the electrodes are determined so that a polarity of a ratio of a strength of the octapole electric field to a strength of a quadrupole electric field is opposite from a polarity of a ratio of a strength of the dodecapole electric field to the strength of the quadrupole electric field, an absolute value of each of the ratios is equal to or greater than 0.005, and an absolute value of a ratio of the strength of the octapole electric field to the strength of the dodecapole electric field is within a range from 0.5 to 1.4 (see table on page 4, any of columns C-F).
Taniguchi teaches a three-dimensional quadrupole, thus fails to disclose applying the principle of designing the claimed quadrupole with linear rods surrounding an axis.  However, Taniguchi ‘532 teaches the identical table of Taniguchi in figure 10.  Taniguchi ‘532 teaches the same principle ([0021]) as taught by Taniguchi may be applied also to linear type ion traps having 3 or more parallel electrodes  that surround an axis ([0004], [0021] and [0024]).  Moreover, the instant application teaches Taniguchi ‘532 ([0059]) may be applied to linear ion traps because the operational principles are the same ([0062]).  Therefore, it is clear that Taniguchi can be applied also to linear ion traps having four electrodes that surround an axis.
Jiang et al. teaches motivation for linear ion traps over three-dimensional ion traps being that the linear ion trap can store more ions by at least one order of magnitude over the three-dimensional ion trap.

The combined device differs by not disclosing how the shift of the electrodes in a quadrupole would be applied in a LIT.  These limitations are obvious in view of Franzen, Quarmby or Sudakov discussed above.
The combined device further differs from the claimed invention by not disclosing the quadrupole to operate as a mass filter configured to selectively allow an ion 25having a specific mass-to-charge ratio or ions included within a specific mass-to-charge-ratio3151725210PC range to pass through, and the mass spectrometer further comprises a voltage generator configured to apply to each of the four rod electrodes, a radiofrequency voltage having a frequency component corresponding to a mass-to-charge ratio or mass-to-charge-ratio range of an ion or ions which should be allowed to pass through the quadrupole mass filter.
However, Schwartz teaches operating a quadrupole as a mass filter configured to selectively allow an ion 25having a specific mass-to-charge ratio or ions included within a specific mass-to-charge-ratio3151725210PC range to pass through ([0007] teaches operating a quadrupole as a mass filter or ion trap and paragraph [0027] teaches selectively transmitting ions of a desired range of m/z values), and the mass spectrometer further comprises a voltage generator configured to apply to each of the four rod electrodes, a radiofrequency voltage having a frequency component corresponding to a mass-to-
Schwartz modifies Taniguchi as evidenced by Taniguchi in view of Jiang et al. (herein combined device) by suggesting an additional operating mode of the ion trap as a quadrupole mass filter.
Since both inventions are directed towards quadrupoles, it would have been obvious to one of ordinary skill in the art to operate the quadrupole of the combined device as a quadrupole mass filter as done in Schwartz because it would allow for the quadrupole to function as both an ion trap and a quadrupole mass filter therefore facilitating multiple modes of operation such as discussed in paragraph [0030] thus expanding the analytical versatility of the quadrupole.



Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al. (“Linear ion trap with added octupole field component: the property and method”, Journal of Mass spectrometry, 2015) in view of Schwartz (US pgPub 2010/0059670) and further in view of Taniguchi (“Improved performance of ion trap mass spectrometer with added octupole and dodecapole fields” presented at “64th.
Regarding claim 4, Dang et al. teach a mass spectrometer (abstract note tandem mass spectrometer) including: an ion source configured to generate ions originating from a sample (inherent to a mass spectrometer); a quadrupole (linear ion trap, note: abstract); and an ion detector section configured to detect an ion exiting from the quadrupole (inherent to mass spectrometers), wherein: 
the quadrupole includes four rod electrodes arranged substantially parallel to a linear axis (quadrupole rods seen in parallel to a linear axis in figures 1a-1d, note the linear axis is where x0 and y0 intersect in figure 1a in a direction into the page (i.e. z axis best shown in the length dimension seen in figure 1d)) so as to surround the axis (figures 1a and 1d show rods surrounding the central axis), 
an octapole electric field and a dodecapole electric field are generated by varying an amount of shift of two rod electrodes, from among the four rod electrodes, arranged in an X axis perpendicular to the linear axis from an amount of shift of the other two rod electrodes, from among the four rod electrodes, arranged in a Y axis perpendicular to the linear axis and the X axis (see page 1401, figure 1 and paragraph bridging left and right column), and
where a shape and arrangement of the four rod 5electrodes surrounding the axis are determined so that a polarity of a ratio of a strength of the octupole electric field to a strength of a quadrupole electric field is different from a polarity of a ratio of a strength of the dodecapole electric field to the strength of the quadrupole electric field, an absolute value of each of the ratios is equal to or greater than 0.005 (table 1 on page 1402 shows, LIT “sCRIT-5y” has a ratio of A4 to A2 and A6 to A2 (i.e. octupole/quadrupole and dodecapole:quadrupole) different from each other  and above 
the mass spectrometer further comprises a voltage generator configured to apply, to each of the four rod electrodes, a radio-frequency voltage (paragraph bridging pages 1405 to 1406).
While Dang teaches quadrupoles, Dang differs from the claimed invention by not disclosing the quadrupole to operate as a mass filter configured to selectively allow an ion 25having a specific mass-to-charge ratio or ions included within a specific mass-to-charge-ratio3151725210PC range to pass through, and the radiofrequency having a frequency component corresponding to a mass-to-charge ratio or mass-to-charge-ratio range of an ion or ions which should be allowed to pass through the quadrupole mass filter.
However, Schwartz teaches operating a quadrupole as a mass filter configured to selectively allow an ion 25having a specific mass-to-charge ratio or ions included within a specific mass-to-charge-ratio3151725210PC range to pass through ([0007] teaches operating a quadrupole as a mass filter or ion trap and paragraph [0027] teaches selectively transmitting ions of a desired range of m/z values), and the radiofrequency having a frequency component corresponding to a mass-to-charge ratio or mass-to-charge-ratio range of an ion or ions which should be allowed to pass through the quadrupole mass filter ([0027]).
Schwartz modifies either Dang by suggesting an additional operating mode of the ion trap as a quadrupole mass filter.
Since both inventions are directed towards quadrupoles, it would have been obvious to one of ordinary skill in the art to operate the quadrupole of Dang as a quadrupole mass filter as done in Schwartz because it would allow for the quadrupole to function as both an ion trap and a quadrupole mass filter therefore facilitating multiple modes of operation such as discussed in paragraph [0030] thus expanding the analytical versatility of the quadrupole.
The combined device differs from the claimed invention by not disclosing a shape and arrangement of the four rod electrodes are determined so that a polarity of a ratio of a strength of an octupole electric field to a strength of a quadrupole electric field is opposite of a polarity of a ratio of a strength of an dodecapole electric field to the strength of the quadrupole electric field.
However, Taniguchi teaches a ratio of a strength of an octupole electric field to a strength of a quadrupole electric field is opposite of a polarity of a ratio of a strength of an dodecapole electric field to the strength of the quadrupole electric field (see table 1 on page 4).  As evidenced by paragraphs [0059]-[0062] of the instant publication, JP 2016-080038 (which is the foreign priority to US pgPub 2017/0301532) teaches “when an octapole electric field is superposed on the quadrupole electric field, and a dodecapole electric field with the opposite polarity to the octapole electric field is additionally superposed, the peak shift of the resonance curve can be cancelled, and the slope on the low-frequency side can be made to be steeper by the effect of the jumping phenomenon while maintaining the steepness of the slope on the high-frequency side” ([0061]).  Moreover, “Since the operation principle of the linear ion trap is basically the same as that of the three-dimensional quadrupole ion trap, the 
Taniguchi modifies the combined device by suggesting applying a ratio of a strength of an octupole electric field to a strength of a quadrupole electric field is opposite of a polarity of a ratio of a strength of an dodecapole electric field to the strength of the quadrupole electric field.
Since both inventions are directed towards designing quadrupoles with particular ratios of strength, it would have been obvious to one of ordinary skill in the art to apply the ratios of strength having opposite polarities as done in Taniguichi in the combined device because it would result in improved mass isolation (see Conclusions section of Taniguchi, see also paragraph [0062] of the instant published application).
Regarding claim 5, Dang in view of Schwartz teach each of the four rod electrodes is formed by N segments arranged in an axial direction at predetermined intervals of space (where N is an integer equal to or greater than two) (Schwartz, figure 2, 220, 225 and 230, paragraph [0017]); and the voltage generator is configured to apply different direct voltages having stepwise 20potential differences to the N axially arranged segments of the rod electrodes ([0017] voltages applied to 220 and 230 are raised relative to DC potential applied to 225, thus stepwise down from 220 to 225 and step up from 225 to 230).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Taniguchi (herein combined device) and further in view of Weiss et al. (US pgPub 2005/0274887).
 Regarding claim 6, the combined device differs from the claimed invention by not disclosing wherein: each of the four rod electrodes is a resistive element or a conductor coated with a resistive layer; and
 the voltage generator is configured to respectively apply direct voltages having a 3251725210PC predetermined potential difference to two ends of the four rod electrodes.
However, Weiss et al. teach wherein: each of the four rod electrodes is a resistive element or a conductor coated with a resistive layer ([0028] four rods are coated with a thin layer of metal over a thin insulating layer.  Paragraph [0017] teaches conductive layers have resistances, thus conductive coating is a resistive layer); and
 the voltage generator is configured to respectively apply direct voltages having a 3251725210PC predetermined potential difference to two ends of the four rod electrodes (61, 62 and 63 in figure 1 and paragraph [0028]).
Weiss modifies the combined device by suggesting the addition of a resistive coating to electrodes to generate a dc potential profile.
Since both inventions are directed towards quadrupole devices operating as mass filters, it would have been obvious to one of ordinary skill in the art to apply the coating of Weiss to the combined device to generate the DC potential profiles because such a potential profiles can be used for a number of different applications ranging from “mass filters with forward drive, mass filters with high transmission, mass filters for operating at high damping gas pressure” ([0023]), therefore increasing the versatility of the mass filter.

Relevant art:
Soudakov et al. (US pgPub 2004/0021072 and 20040108456 and Douglas et al. 2005/0067564) all teach adjusting arrangement size of quadrupole rods for a combination of octupole/quadrupole and dodecapole/quadrupole ratios.  Relevant to claim 4.
Taniguichi (US pgPub 2002/0074492) teaches multipole electrodes formed of resistors to form DC voltages ([0030] and figure 5a).  Relevant to claim 6.
Thomson (USPN 5,847,386) teaches a resistive layer applied to each quadrupole rod to generate a DC voltage gradient (figures 27-28 and col. 10, lines 63-67 through col. 11, lines 1-28).  Relevant to claim 6.  Further figure 18 is relevant to claim 5.
Kovtoun (US pgPub 2008/0265155) see paragraph [0057]-[0059] for applying resistive layers to quadrupole and generating DC gradient.  Relevant to claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/          Primary Examiner, Art Unit 2881